DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 5,514,104).
With reference to claim 1, Cole et al. (hereinafter “Cole”) discloses an absorbent core layer (104) for absorbing and retaining body exudate (col. 1, lines 11-14), said absorbent core layer including a longitudinal, transverse, and depth direction (figures 1-2) and comprising: a first end region, a second opposing end region, and a middle region positioned between said first and second opposing end region (figures 1-2), 
said middle region including either a first embossing pattern (120) having individual embossment features, or a pattern of apertures, said middle region having a first maximum thickness, 
said first end region and said second opposing end region each including a second embossing pattern having individual embossment features, different from said 
Additionally, Cole provides the article with a second maximum thickness (end regions) which is less than a first maximum thickness (middle region) as shown in at least figure 1 where the middle region includes an additional layer (112) which is not found in the end regions.



    PNG
    media_image1.png
    319
    477
    media_image1.png
    Greyscale

	

	While the middle region of Cole is placed in the center of the article which is generally the source of body exudate, it would have also been obvious to one of ordinary skill in the art to provide the middle region for placement under the source of body exudate because Cole intends for this region, encompassed by the embossed pattern (120), to channel fluids across the article as taught by Cole in col. 4, lines 61-64.
With reference to claim 2, Cole discloses an absorbent core layer wherein said middle region includes a central area said middle region including a first embossing pattern, said first embossing pattern in said middle region being present in said central area as shown in annotated figure 2 above.
The difference between Cole and claim 3 is the provision that the first embossing pattern is comprised of individual embossment features each in the shape of a circle.
It would have been obvious to one of ordinary skill in the art to provide the embossment features of Cole in the shape of a circle since it has been held that mere changes in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
With reference to claim 4, Cole discloses an as single layer construction as set forth in figures 6 and 8.

As to claim 6, Cole disclose an absorbent article having a topsheet layer (110), a backsheet layer (102) and an absorbent core layer (104) as set forth in claim 1 sandwiched and sealed between said topsheet and backsheet layers as set forth in col. 4, lines 30-35, figure 4, and in the rejection of claim 1. 
Regarding claim 7, Cole discloses an absorbent core layer wherein said end regions extend outward from said middle region along the longitudinal direction as shown in annotated figure 2 above. 
With reference to claim 11, Cole discloses an absorbent core layer (104) for absorbing and retaining body exudate (col. 1, lines 11-14), said absorbent core layer including a longitudinal, transverse, and depth direction (figures 1-2) and comprising: a first longitudinal end region, a second opposing longitudinal end region, and a middle region positioned between said first longitudinal end and the second opposing longitudinal end region (figures 1-2), 
said middle region including a first embossing pattern (120) having individual embossment features, and having a first thickness (see figures), 
said first longitudinal end region and said second opposing longitudinal end region including a second embossing pattern having individual embossment features, different from said first embossing pattern features (see annotated figure 2 above), and 
The difference between Cole and claim 11 is the explicit recitation that the middle region is for placement under the source of body exudate and that the end region thickness is less than the middle region thickness.
	While the middle region of Cole is placed in the center of the article which is generally the source of body exudate, it would have also been obvious to one of ordinary skill in the art to provide the middle region for placement under the source of body exudate because Cole intends for this region, encompassed by the embossed pattern (120), to channel fluids across the article as taught by Cole in col. 4, lines 61-64.
Additionally, it would have been obvious to one of ordinary skill in the art to provide the article of Cole with a second maximum thickness that is less than the first maximum thickness in order to provide an area with more flexibility, greater range of motion and potential improvements in wearer comfort as taught by Cole in col. 7, lines 1-4. While Cole provide the ends with notches, essentially no material with no thickness, the purpose of the reduced thickness allows for the benefits as discussed by Cole. As such, it would stand to reason that any reduced thickness in the end areas would provide some extent of the benefit as opposed to the central area which does not have the reduced thickness. 

The difference between Cole and claim 14 is the provision that the second embossing pattern of said first and second opposing longitudinal end regions covers between about 10 and 100 percent of the surface area of each end region. 
It would have been obvious to one of ordinary skill in the art to modify the second embossing pattern of said first and second opposing longitudinal end regions as desired because Cole recognizes that the embossed pattern may be formed in a number of different configurations as set forth in col. 4, lines 59-61.
With reference to claim 15, Cole discloses an absorbent core layer wherein said apertures are aligned along either the longitudinal or transverse direction as set forth in figures 1-2. 
With respect to claim 16, Cole discloses an absorbent core layer wherein said apertures are oriented along the longitudinal direction as set forth in figures 1-2. 
The difference between Cole and claim 17 is the provision that apertures are present at each of the end regions so as to cover between about 2 and 20 percent of each end region total surface area. 

With reference to claim 18, see the rejection of claim 14.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 5,514,104) and further in view of Wirtz et al. (US 2014/0005623).
With reference to claim 10, Cole teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Cole and claim 1 is the provision that the middle region further includes apertures.
Wirtz et al. (hereinafter “Wirtz”) teaches an analogous absorbent article with an improved core that includes an apertured (11) middle region as shown in figures 14-15.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the middle region of Cole with the apertures as taught by Wirtz to provide the core with the particular advantage of helping fluid to penetrate more quickly within the core as taught by Wirtz in [0119].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 5,514,104) and further in view of Yoshimasa et al. (US 2004/0243084).
With respect to claim 19, Cole teaches the invention substantially as claimed as set forth in the rejection of claim 11.

Yoshimasa et al. (hereinafter “Yoshimasa”) teaches an absorbent article having an overall length of between about 135 mm and 400 mm and a middle region having a length of between 20 and 80 percent of the overall length as set forth in [0149-0150].
It would have been obvious to one of ordinary skill in the art at the invention was made to provide the article of Cole with the overall length and middle region percentage as taught by Yoshimasa in order to provide an article which remains in close contact with the body in order to reduce the possibility of accidental leakage as taught by Yoshimasa in [0150].
As to claim 20, see the rejection of claim 19.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive.
With respect to the applicant’s that the notches of Cole are not equivalent to the apertures of the claimed invention, the examiner disagrees.



Initially, it is noted that the originally filed specification does not provide any specific definition for the term “aperture”. As such, the plain and ordinary meaning is utilized for examination purposes. Apertured is defined as “an opening, as a hole, slit, crack, gap, etc .
This definition is also supported by the instant specification on page 6, lines 19-20 where it is stated that the apertures are selected from the groups of dot-like apertures and slits.
As such, the examiner contends that the notches of Cole are equivalent to apertures. Further, it is noted that Cole discloses that the notch is essentially a slit. See col. 7, lines 17-18.
With respect to applicant’s argument that Coe does not provide the core with a second maximum thickness that is less than the first maximum thickness, the examiner refers to the rejection of claim 1 and 11 where the obviousness statements have set forth why one of ordinary skill in the art would have been motivated to provide the first and second maximum thickness as claimed. Applicant has not addressed this reasoning, and therefore, it has been maintained.
Applicant’s arguments with respect to claims 1-4 and 9-10 in view of Raidel have been considered but are moot because the new ground of rejection does not rely on any .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781